Title: To Thomas Jefferson from Emmanuel Grouchy, 9 September 1821
From: Grouchy, Emmanuel
To: Jefferson, Thomas


              Monsieur le Président,
              Philadelphié Le 9 7bre 1821.
            J’ai reçu la dernière lettre que vous m’avez fait l’honneur de m’écrire dans laquelle se trouvait intercalée, le certificat que m’à donné un de mes anciens chefs ; et J’ai à vous en remercier très humblement.A mon arrivée en cette Ville, J’appris malheureusement, la mort de l’illustre Captif ; Cette mort, m’a fait prendre la détermination de me fixer aux Etats Unis pour jamais.Ayant exercé l’art militaire pendant les plus belles années de ma vie, et etant encore tout entier à cet art, ne pourrai-je pas être utile dans un arsenal.  Il m’a été dit que Si j’étais protégé & appuyé Je parviendrais facilement à obtenir une place de garde d’artillerie à Philadelphie ; place qui me convient d’autant plus, que c’est ma Sphère et que rien au monde ne peut mieux me convenir que ce poste la en ces contrées.Si vous voulez avoir la bonté Mr. Le Président de me recommander à Mr. J. Monroe a cet effet, Je vous en aurai un million d’obligations; peut être qu’à vôtre prière il aura des egards pour un étranger, Pauvre & Malheureux, pour un homme enfin, Victimé pour prix de sa fidélité, au plus malheureux des Conquérans que la terre ait Jamais produit.Daignez S’il vous plait Monsieur, le Président, voir Si vous pouvez prendre Sur vous de me recommander, Je vous assure d’avance que vous n’aurez jamais à Vous
plaindre du malheureux auquel Vous aurez accordé Vôtre protection, ni à vous repentir de
m’avoir été utile.J’ai L’honneur d’être Monsieur Le Président & avec le plus profond respect, Votre très humble & très obéissant Serviteur.GruchetP.S.  les auteurs du libele Sont Mr. Wagner & Mr. Robertson de Richmond Editors’ Translation
              Mister President,
              Philadelphia
                7ber 9, 1821
            I have received the last letter you did me the honor of writing to me, and in with which was inserted the certificate that a former superior had given to me; and I have to very humbly thank you for it.Upon my arrival in this City, I unfortunately found out about the death of the illustrious Prisoner; This death provoked my determination to settle in the United States for ever.Having practiced the military arts for the best years of my life, and still being entirely devoted to this art, could not I be useful in an arsenal.  I was told that if I were protected & supported, I would easily succeed in obtaining a position of artillery guard in Philadelphia; post that would suit me all the better because it is my Sphere of activity, and nothing in the world would suit me better than this position in this region.If you would be kind enough, Mr. President, to recommend me to Mr. J. Monroe for this purpose, I would be much obliged; perhaps upon your request he will show some consideration to a Poor & Unhappy foreigner, in short, a man Victimized as a reward for his faithfulness to the most unfortunate Conqueror that the earth has ever produced.Please, Mister President, deign see if you could take it upon yourself to recommend me, I assure you in advance that you will never have any reasons to complain about the unfortunate man to whom you will have granted your protection, nor to regret having been useful to me.I have the honor to be, Mister President, & with the most profound respect, Your very humble & very obedient Servant.GruchetP. S.  the authors of the scurrilous satire are Mr. Wagner & Mr. Robertson from Richmond.